DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	2.	No IDS submitted.

Election/Restrictions
3.	Applicant’s election without traverse of Group 1, claims 1-14 in the reply filed on 8/5/2022 is acknowledged.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 6,169,128 B1) to Vivaudou  (hereinafter Vivaudou).  
	Vivaudou is directed toward plastic composition containing recycled rubber fillers.  Vivaudou discloses at (C2, L18) that the composition is a thermoplastic with a vulcanized rubber.  Vivaudou discloses at (C2, L30) that the composition is a rubber particle with a thermoplastic material.  Vivaudou discloses at (C2, L36) that the rubber particles are present in a ratio to the thermoplastic binder in a ration of 1:9 to 9:1 that reads on at least 50% recycled filler.  Vivaudou discloses at (C2, L59) that the vulcanized rubber is ground into small pieces.  Vivaudou discloses at (C3, L12) that the recycled rubber comes from used tires and any consumer product containing rubber that would include recycled pre or post consumer shoe waste containing rubber.  Vivaudou discloses at (C3, L38) that the the recycled material may contain up to 30% fibers (which would include shoe materials that are fiber in nature).  Vivaudou discloses at (C5, L48) that the material is used to produce show soles.   Vivaudou discloses at (C6, L50) that the rubber particles have a mesh size less than 50 that reads on less than 5 mm.  Vivaudou discloses each and every element as arranged in claims 1-2 and 5-9.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,169,128 B1) to Vivaudou  (hereinafter Vivaudou).  
	Vivaudou is directed toward plastic composition containing recycled rubber fillers.  Vivaudou discloses at (C2, L18) that the composition is a thermoplastic with a vulcanized rubber.  Vivaudou discloses at (C2, L30) that the composition is a rubber particle with a thermoplastic material.  Vivaudou discloses at (C2, L36) that the rubber particles are present in a ratio to the thermoplastic binder in a ration of 1:9 to 9:1 that reads on at least 50% recycled filler.  Vivaudou discloses at (C2, L59) that the vulcanized rubber is ground into small pieces.  Vivaudou discloses at (C3, L12) that the recycled rubber comes from used tires and any consumer product containing rubber that would include recycled pre or post consumer shoe waste containing rubber.  Vivaudou discloses at (C3, L38) that the the recycled material may contain up to 30% fibers (which would include shoe materials that are fiber in nature).  Vivaudou discloses at (C5, L48) that the material is used to produce show soles.   Vivaudou discloses at (C6, L50) that the rubber particles have a mesh size less than 50 that reads on less than 5 mm.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Vivaudou to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-2 and 5-9.

10.	Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,169,128 B1) to Vivaudou  (hereinafter Vivaudou) in view of the teachings of (AT 511516 B1) to Danner  (hereinafter Danner).  
	Vivaudou is directed toward plastic composition containing recycled rubber fillers.  Vivaudou discloses at (C2, L18) that the composition is a thermoplastic with a vulcanized rubber.  Vivaudou discloses at (C2, L30) that the composition is a rubber particle with a thermoplastic material.  Vivaudou discloses at (C2, L36) that the rubber particles are present in a ratio to the thermoplastic binder in a ration of 1:9 to 9:1 that reads on at least 50% recycled filler.  Vivaudou discloses at (C2, L59) that the vulcanized rubber is ground into small pieces.  Vivaudou discloses at (C3, L12) that the recycled rubber comes from used tires and any consumer product containing rubber that would include recycled pre or post consumer shoe waste containing rubber.  Vivaudou discloses at (C3, L38) that the the recycled material may contain up to 30% fibers (which would include shoe materials that are fiber in nature).  Vivaudou discloses at (C5, L48) that the material is used to produce show soles.   Vivaudou discloses at (C6, L50) that the rubber particles have a mesh size less than 50 that reads on less than 5 mm.  
	Danner is directed toward plastic composition containing recycled rubber fillers.  Vivaudou and Danner are both directed toward plastic composition containing recycled rubber fillers and therefore are analogous art.  Danner teaches in the description that particles may be 3 to 5 mm and that a mixture of natural and synthetic rubbers may be used to a mixture of thermoplastics.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Vivaudou in view of Danner to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-2 and 5-9.





11.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,169,128 B1) to Vivaudou  (hereinafter Vivaudou) in view of the teachings of (US 2013/0237633 A1) to Tamir  (hereinafter Tamir).  
	Vivaudou is directed toward plastic composition containing recycled rubber fillers.  Vivaudou discloses at (C2, L18) that the composition is a thermoplastic with a vulcanized rubber.  Vivaudou discloses at (C2, L30) that the composition is a rubber particle with a thermoplastic material.  Vivaudou discloses at (C2, L36) that the rubber particles are present in a ratio to the thermoplastic binder in a ration of 1:9 to 9:1 that reads on at least 50% recycled filler.  Vivaudou discloses at (C2, L59) that the vulcanized rubber is ground into small pieces.  Vivaudou discloses at (C3, L12) that the recycled rubber comes from used tires and any consumer product containing rubber that would include recycled pre or post consumer shoe waste containing rubber.  Vivaudou discloses at (C3, L38) that the the recycled material may contain up to 30% fibers (which would include shoe materials that are fiber in nature).  Vivaudou discloses at (C5, L48) that the material is used to produce show soles.   Vivaudou discloses at (C6, L50) that the rubber particles have a mesh size less than 50 that reads on less than 5 mm.  
	Tamir is directed toward plastic composition containing recycled rubber fillers.  Vivaudou and Tamir are both directed toward plastic composition containing recycled rubber fillers and therefore are analogous art.  Tamir teaches in paragraph [0025] that that the waste recycled may be cross linked rubber from used car tires.   Tamir teaches in paragraph [0030] that particles may be 4.5 mm and that a mixture of natural and synthetic rubbers may be used to a mixture of thermoplastics.  Tamir teaches in paragraph [0036] that the binder may be a polyurethane.  Tamir teaches in paragraph [0073] that the composite with the rubber may be used to create an acoustical mat.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Vivaudou in view of Tamir to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-14.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766